t c memo united_states tax_court steven and van le petitioners v commissioner of internal revenue respondent docket no filed date steven and van le pro sese douglas s polsky and dennis r onnen for respondent memorandum findings_of_fact and opinion vasquez judge respondent determined a dollar_figure deficiency in petitioners’ federal_income_tax the issue for decision is whether petitioners are entitled to a dollar_figure deduction for alimony paid for the year findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time they filed the petition petitioners resided in new mexico on date steve le petitioner and tran le ms le filed for divorce in the district_court of sedgwick county kansas district_court the district_court issued temporary orders which ordered that petitioner pay spousal maintenance to ms le during the pendency of the divorce proceedings on date petitioner and ms le divorced pursuant to the journal entry of judgment and decree of divorce divorce decree dated date and filed date the divorce decree provided in part as follows it is further ordered as and for spousal maintenance that the petitioner ms le also known as tran b tran shall have a judgment against the respondent petitioner also known as phong le for unpaid spousal maintenance ordered pursuant to the temporary order in the amount of dollar_figure said spousal maintenance shall be taxable_income to petitioner and shall be deductible on respondent’s income_tax return the respondent shall have thirty days to choose how to satisfy said judgment by payment or by causing funds to be distributed from his rockwell collin sec_401 retirement_plan respondent shall be allowed to do so and said dollar_figure shall be awarded to petitioner from respondent’ sec_401 plan as part of the property division and not as support petitioner shall be responsible for all income_tax consequences on said amount in the event respondent chooses to satisfy said judgment by and through the 401_k_plan the transfer of said funds to petitioner shall be made by qualified_domestic_relations_order to be prepared by respondent’s counsel the court shall retain jurisdiction to assist the parties in carrying out the intent of this order if payment is not made within thirty days from the date of filing this order the petitioner shall be free to execute on the judgment as provided by law it is further ordered the respondent shall have no further obligation to pay spousal maintenance to the petitioner other than the judgment described above pursuant to an income withholding order issued by the district_court in petitioner made payments for past due support to ms le through the kansas payment center as ordered by the district_court in and in the amounts of dollar_figure dollar_figure and dollar_figure respectively respondent issued a notice_of_deficiency to petitioners for determining a deficiency after disallowing a dollar_figure alimony deduction opinion sec_215 a provides that an individual is allowed a deduction for alimony or separate_maintenance payments paid during the taxable_year for purposes of defining alimony_or_separate_maintenance_payment sec_215 cross-references sec_71 the parties agree petitioner’s payment to ms le satisfy the requirements of sec_71 b and c amounts are rounded to the nearest dollar in the district_court modified the income withholding order to terminate the income withholding petitioner paid dollar_figure to ms le in but petitioner claimed dollar_figure as an alimony deduction all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure sec_71 requires that there is no liability to make any such payment for any period after the death of the payee spouse and there is no liability to make any payment in cash or property as a substitute for such payments after the death of the payee spouse the court first reviews the divorce documents to determine whether a payor spouse satisfies sec_71 123_tc_258 the court looks to applicable state law if the divorce documents are inconclusive gilbert v commissioner tcmemo_2003_92 affd sub nom 94_fedappx_126 3d cir the parties agree that petitioner was ordered to pay dollar_figure of spousal support pursuant to the temporary orders issued by the district_court petitioner was in arrears on the dollar_figure of spousal support due under the temporary orders when the district_court issued the divorce decree the divorce decree was silent as to whether the liability for the dollar_figure of spousal support would terminate on the death of the payor or payee therefore the court must look to kansas law in kansas temporary maintenance ceases when the divorce action terminates in re marriage of vientos p 3d kan ct app a divorce action is purely personal and ends on the death of either spouse wear v mizell p 2d kan in cases where the payor spouse is in arrears on support payments but then later pays the amount in arrears the payment retains the characteristics of the original payments for which it is substituted davis v commissioner 41_tc_815 see also stroud v commissioner tcmemo_1993_317 the dollar_figure of spousal support was temporary maintenance accordingly under kansas law the liability to make such payments would have ceased on either petitioner’s or ms le’s death because the divorce proceeding would have automatically terminated ending the operation of the temporary orders therefore dollar_figure of the payments petitioner made to ms le in which satisfied in full the dollar_figure of spousal support is deductible as alimony in in reaching all of our holdings herein we have considered all arguments made by the parties and to the extent not mentioned above we conclude they are irrelevant or without merit to reflect the foregoing decision will be entered under rule petitioner paid dollar_figure and dollar_figure of the dollar_figure of spousal support in and respectively accordingly only dollar_figure of the dollar_figure of spousal support remained outstanding dollar_figure minus dollar_figure minus dollar_figure equals dollar_figure
